Citation Nr: 0210845	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  95-15 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a low back and left 
shoulder disorder.

3.  Entitlement to service connection for myofascial 
syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran, L.D., and R.

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
This case was previously before the Board in July 1998.  At 
that time, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.


FINDINGS OF FACT

1.  The veteran's cervical spine, low back, and left shoulder 
disabilities preexisted service and did not increase in 
severity during her active military service.

2.  The veteran does not suffer from myofascial syndrome.


CONCLUSIONS OF LAW

1.  A cervical spine disorder, low back disorder, and left 
shoulder disorder were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1132, 
1153 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2001).

2.  Myofascial syndrome was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The 
Board finds that the RO decisions provided to the veteran in 
this case have notified the veteran of all regulations 
pertinent to service connection claims, informed her of the 
reasons for which it had denied her claims, and provided her 
additional opportunities to present evidence and argument in 
support of her claims.  The Board also notes that the claims 
file contains relevant service, private, and VA medical 
records, including a March 2002 VA examination that addressed 
the etiology of the disabilities on appeal.  The veteran has 
not referenced any unobtained evidence that might aid her 
claims or that might be pertinent to the bases of the denial 
of her claims.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.159).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service incurrence for certain chronic diseases, such as 
arthritis, will be presumed if it becomes manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

I.  Cervical spine, low back, and left shoulder disorders.

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  An increase in the severity of a preexisting 
condition, as distinguished from the mere recurrence of 
manifestations of the pre-service condition, is necessary in 
order to establish service connection for a preexisting 
injury or disease on the basis of aggravation.  Evidence of 
temporary flare-ups symptomatic of an underlying preexisting 
condition, alone or without more, does not satisfy the level 
of proof required to establish an increase in disability.  
See Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

In the instant case, the evidence clearly and unmistakably 
shows that the veteran suffered from cervical spine, low 
back, and left shoulder disorders prior to service.  A review 
of the record indicates that the veteran was involved in 
motor vehicle accidents prior to service that resulted in 
treatment for back and neck problems.  X-rays taken shortly 
after the veteran's entrance on active duty revealed 
arthritis of the neck and shoulder, and VA examiner's have 
opined that the veteran's cervical spine, lumbar spine, and 
left shoulder arthritis existed prior to her active duty 
service.  Based on the medical findings and the veteran's own 
statements and testimony, the Board finds that the 
presumption of soundness with respect to the veteran's 
cervical spine, low back, and left shoulder is rebutted by 
clear and unmistakable evidence that the disabilities were 
present prior to service.  See  38 C.F.R. § 3.304(b).  
Therefore, the issue before the Board is whether the 
veteran's disabilities were aggravated by her service.

In this case, there is no evidence of an increase in the 
underlying severity of the veteran's disorders during 
service.  While the veteran made complaints of back, neck, 
and shoulder pain during service, and she did receive 
treatment during service for her disorders, the medical 
evidence does not show that there was an increase in the 
underlying severity of her cervical spine, low back, and left 
shoulder disabilities during service.  As noted, temporary or 
intermittent flare-ups during service of a preexisting 
disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Davis, supra.  The Board observes 
that the medical opinions that addressed the possible 
aggravation of the veteran's disorders during service (June 
1999 and March 2002 VA physicians) were not favorable to the 
veteran.

As for the veteran's statements and hearing testimony arguing 
that her disorders were chronically worsened by her active 
duty service, the etiology or pathology of a disability or 
disease involves a medical question that the veteran is not 
qualified to answer.  Espiritu.  In the present case, there 
is no competent medical evidence that shows an increase in 
the underlying cervical spine, low back, and left shoulder 
disorders during service.  In this regard, the Board observes 
that the veteran continued to serve for more than two years 
in the reserves following her release from active duty.

In short, the opinions of trained medical professionals have 
overwhelming probative value and outweigh the veteran's 
unsupported assertions that the preexisting disorders 
increased in severity during service.  As such, the Board 
concludes that the preponderance of the evidence is against a 
finding that there was a permanent increase in disability 
during service associated with the veteran's preexisting 
cervical spine, low back, and left shoulder disorders.

II.  Myofascial syndrome.

The veteran claims that she suffers from myofascial syndrome.  
However, when a claim is filed for entitlement to service 
connection, there must be an initial finding of a current 
chronic disability.  The Board notes that the March 2002 VA 
examiner indicated that as for myofascial syndrome, "there 
was nothing on the examination to support this diagnosis."  
In other words, despite the fact that the March 2002 examiner 
was examining the veteran to specifically determine whether 
myofascial syndrome might be present, the examiner was unable 
to find a basis for diagnosing that disability.  As such, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
myofascial syndrome.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107, but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant favorable 
determinations.  Accordingly, the benefit-of-the-doubt rule 
is not applicable, and the claims are denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a low back and left shoulder disorder 
is denied.

Service connection for myofascial syndrome is denied.



			
	Thomas J. Dannaher	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

